Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 28, 2020

                                     No. 04-20-00103-CV

   IN THE MATTER OF THE ESTATE OF WILLIAM D. STEWART, JR., Deceased,

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2017-PC-0986
                     The Honorable Veronica Vasquez, Judge Presiding


                                       ORDER
        Appellant’s motion to reconsider denial of oral argument is GRANTED. We withdraw
our previous submission date of October 7, 2020, and ORDER the above cause to be set for
formal submission and oral argument before this Court on Thursday, November 19, 2020, at 9:00
a.m. before a panel consisting of Justice Rebeca C. Martinez, Justice Patricia O. Alvarez, and
Justice Liza A. Rodriguez.

      In accordance with the Texas Supreme Court’s emergency orders in response to the
COVID-19 pandemic, the oral argument will be held through the Fourth Court of Appeals’
Zoom license. Counsel are instructed not to appear at the court’s physical address.

      Counsel will receive a separate email that will contain a link for the oral argument.
Counsel are admonished as follows:

       1. The link to Zoom is only for lead counsel of record presenting argument and is not to
          be shared with any other person. Lead counsel will need a computer or other
          electronic device with a camera, a microphone, and access to the Internet. If lead
          counsel intends to present any exhibits during oral argument, any such exhibits must
          be filed by noon on the day before argument.

       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
          co-counsel, clients, and the public. The argument can be accessed using the following
          link:
                     https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A

       3. Lead counsel are encouraged to familiarize themselves with the Zoom platform. The
          clerk of the court will contact lead counsel no later than the week before argument to
          verify connectivity and equipment.
       4. Lead counsel must wear court-appropriate attire and choose an appropriate
          background. The time for oral argument will be limited to twenty minutes for
          appellant’s opening argument, twenty minutes for appellee’s argument, and ten
          minutes for appellant’s rebuttal argument. If any participant’s link is disconnected
          during argument, timing of the argument will stop until the participant is able to
          reconnect.
       If any party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this notice.

       Entered on this 28th day of September, 2020.

                                                                           PER CURIAM



       ATTESTED TO: _____________________________
                        MICHAEL A. CRUZ,
                        Clerk of Court